Citation Nr: 0726715	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  04-41 484A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased evaluation for somataform 
pain disorder with headaches, anxiety, inhibition of 
aggressiveness and prescription abuse, currently evaluated as 
50 percent disabling.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to a 
service-connected disability (TDIU).

(The issue of entitlement to a waiver for an overpayment 
caused by failure to notify the VA of incarceration is the 
subject of a separate decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from December 1975 to 
December 1979.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in April 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, in which an evaluation greater than 50 
percent for somatoform pain disorder with headaches, anxiety, 
inhibition of aggressiveness and prescription abuse, and 
entitlement to TDIU was denied.

The veteran testified before the undersigned Veterans Law 
Judge in May 2007.  A transcript of the hearing is associated 
with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The evidence of record is inconclusive.  The most recent VA 
examination is dated in March 2006.  The examiner diagnosed 
undifferentiated somatoform disorder and opiate abuse, in 
remission, and assigned a global assessment of functioning 
(GAF) at 59.  Yet, an April 2007 statement proffered by the 
veteran's treating VA physician indicates that the veteran's 
service-connected psychiatric disability includes depression 
and anxiety that is so severe as to render the veteran 
unemployable.

The veteran has recently been released from prison.  Those 
records have not been obtained. 

Accordingly, the case is remanded for the following action: 

1.  Obtain any and all records of medical 
examination and/or treatment accorded the 
veteran while he was incarcerated.  Ask 
him to identify all known providers of 
private and VA treatment he may have 
received, from his release from prison to 
the present, and obtain those records 
identified that are not already in his 
file.  

Complete any and all follow-up indicated, 
including contacting the veteran for 
clarification or assistance.  Document 
all negative responses.

2.  After completion of #1, schedule the 
veteran for an examination with an 
appropriate examiner who has not already 
examined the veteran to determine the 
nature and extent of his psychiatric 
disability.  Arrange for a period of 
observation and evaluation, if indicated.  
All indicated tests and studies should be 
performed. The claims folder, including 
all newly obtained evidence, the 
veteran's testimony before the 
undersigned Veterans Law Judge, the March 
2006 VA examination report, the April 
2007 statement from the veteran's 
treating physician, and a copy of this 
remand, must be sent to the examiner for 
review in conjunction with the 
examination.  The examiner should 
summarize the medical history, including 
the onset and course of his psychiatric 
disorder; describe any current 
psychiatric symptoms; and provide 
diagnoses for any and all psychiatric 
pathology identified.

The examiner is to provide an opinion as 
to the veteran's employability and, if 
the veteran is found to be unemployable, 
to determine if such unemployability is 
the result of the service-connected 
psychiatric disability as opposed to any 
nonservice-connected disabilities.  

3. After completion of the above and any 
additional development deemed necessary, 
readjudicate the veteran's claims for an 
increased evaluation for somataform pain 
disorder with headaches, anxiety, 
inhibition of aggressiveness and 
prescription abuse and entitlement to 
TDIU, in accordance with the applicable 
laws and regulations. If any of the 
benefits sought on appeal are not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until he is so informed. The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The veteran is advised that failure to appear for 
scheduled VA examination without good cause could result in 
the denial of the claims. 38 C.F.R. § 3.655 (2005). See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  The 
Board intimates no opinion as to the ultimate outcome of this 
case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



